 



Exhibit 10.2
JOHNSON CONTROLS, INC.
1992 Stock Option Plan
(As amended through December 31, 2005)

1.   Establishment. JOHNSON CONTROLS, INC. (the “Company”) hereby establishes a
stock option plan for certain officers and other key employees, as described
herein, which shall be known as the JOHNSON CONTROLS, INC. 1992 STOCK OPTION
PLAN (the “Plan”). It is intended that certain of the stock options issued
pursuant to the Plan may constitute incentive stock options within the meaning
of Section 422 of the Internal Revenue Code (“Incentive Stock Options”) and the
remainder of the options issued pursuant to the Plan shall constitute
nonqualified options. Incentive Stock Options and nonqualified stock options are
hereinafter jointly referred to as “Options.” The Committee may also award stock
appreciation rights along with Options issued pursuant to the Plan and, subject
to certain limitations, apart from Options issued pursuant to the Plan.

2.   Purpose. The purpose of the Plan is to induce certain officers and other
key employees to remain in the employ of the Company or its subsidiaries and to
encourage such employees to secure or increase on reasonable terms their stock
ownership in the Company. The Board of Directors of the Company (the “Board of
Directors”) believes that the Plan will promote continuity of management and
increased incentive and personal interest in the welfare of the Company by those
who are responsible for shaping and carrying out the long-range plans of the
Company and securing its continued growth and financial success.

3.   Effective Date of the Plan. The effective date of the Plan is the date of
its adoption by the Board of Directors, September 23, 1992, subject to the
approval of the Plan by the shareholders of the Company within twelve months of
the effective date. Any and all Options granted prior to such approval shall be
subject to such approval.

4.   Stock Subject to the Plan. Subject to adjustment in accordance with the
provisions of paragraph 19, the total number of shares of the common stock of
the Company (“Common Stock”), available for awards during the term of this Plan
shall not exceed 7,591,758 shares. Shares of Common Stock to be delivered upon
exercise of Options or settlement of stock appreciation rights under the Plan
shall be made available from presently authorized but unissued Common Stock of
the Company or authorized and issued shares of Common Stock reacquired and held
as treasury shares, or a combination thereof. If any Option or stock
appreciation right shall be canceled, expire or terminate without having been
exercised in full, or to the extent a stock appreciation right is settled in
cash, the shares of Common Stock allocable to the unexercised, canceled,
forfeited portion of such Option or stock appreciation right, or portion of such
stock appreciation

 



--------------------------------------------------------------------------------



 



    right which is settled in cash, shall again be available for the purpose of
the Plan. The surrender of any Options (and the surrender of any related stock
appreciation rights granted under paragraph 18) in connection with the receipt
of stock appreciation rights as provided in paragraph 18A shall, as to such
Options, have the same effect under this paragraph 4 as the cancellation or
termination of such Options without having been exercised. If any stock
appreciation rights are granted under the Plan separate and apart from Options
(including any grant in connection with the surrender of outstanding Options),
as provided in paragraph 18A, and shares of Common Stock may be issuable in
connection with such stock appreciation rights, then the grant of such stock
appreciation rights shall be deemed to have the same effect under this paragraph
4 as the grant of Options; provided, however, if any such stock appreciation
rights shall be canceled, expire or terminate without having been exercised in
full, or to the extent a stock appreciation right is settled in cash, the shares
of Common Stock allocable to the unexercised, canceled, forfeited portion of
such stock appreciation right, or portion of such stock appreciation right which
is settled in cash, shall again be available for the purpose of the Plan. If the
exercise price of any Option granted under the Plan is satisfied by tendering
shares of Common Stock to the Company (by either actual delivery or by
attestation), only the number of shares of Common Stock issued net of the shares
of Common Stock tendered shall be deemed delivered for purposes of determining
the maximum number of shares of Common Stock available for delivery under the
Plan. If any Participant satisfies the Company’s withholding tax requirements
upon the exercise of an Option by properly electing to have the Company withhold
shares of Common Stock, then the shares of Common Stock so withheld shall again
be available for the purpose of the Plan, except that such shares shall not be
available for the granting of Incentive Stock Options.

5.   Administration. (a) The Plan shall be administered by the Compensation
Committee (the “Committee”) consisting of not less than three members of the
Board of not less than three members of the Board of Directors appointed from
time to time by the Board of Directors. No member of the Committee shall be, nor
at any time during the preceding one-year period have been, eligible to receive
stock, stock options or stock appreciation rights of the Company or of its
subsidiaries pursuant to the Plan or any other plan of the Company or its
subsidiaries, other than a plan for directors of the Company who are not
officers or employees of the Company which provides for automatic grants without
exercise of discretion by any member of the Board of Directors, or by any
officer or employee of the Company.       (b)Subject to the express provisions
of the Plan, the Committee shall have authority to establish such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan, and in its discretion, to determine the individuals (the
“Participants”) to whom, and the time or times at which, Options and stock
appreciation rights shall be granted, the type of Options, the Option periods,
limitations on Option exercise, and the number of shares to be subject to each
Option. In making such determinations, the Committee may take into account the
nature of the services rendered by the respective employees, their present and
potential contributions to the success of the

Page 2

 



--------------------------------------------------------------------------------



 



    Company or its subsidiaries, and such other factors as the Committee, in its
discretion, shall deem relevant.       (c) Subject to the express provisions of
the Plan, the Committee shall also have complete authority to interpret the
Plan, to prescribe, amend, and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective Option Agreements (which
need not be identical) and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations on
the matters referred to in this paragraph 5 shall be conclusive and binding upon
all parties.       (d) Neither the Committee nor any member thereof shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan in good faith, and the members of the Committee
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including attorneys fees) arising
therefrom to the full extent permitted by law and under any directors and
officers liability insurance that may be in effect from time to time.       (e)
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be the acts of the Committee.

6.   Eligibility. Options and stock appreciation rights may be granted to
officers and other key employees of the Company and of any of its present and
future subsidiaries. The maximum number of shares of Common Stock covered by
Options which may be granted to any Participant within any two consecutive
calendar year periods shall not exceed 500,000 shares in the aggregate. No
Option or stock appreciation right shall be granted to any person who owns,
directly or indirectly, shares of stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company. A director of the
Company or of a subsidiary who is not also an employee of the Company or of a
subsidiary will not be eligible to receive any Option or stock appreciation
right hereunder.

7.   Rights of Employees. Nothing in this Plan or in any Option or stock
appreciation right shall interfere with or limit in any way the right of the
Company and any of its subsidiaries to terminate any Participant’s or employee’s
employment at any time, nor confer upon any Participant or employee any right to
continue in the employ of the Company and its subsidiaries.

8.   Option Agreements. All Options and stock appreciation rights granted under
the Plan shall be evidenced by written agreements (an “Option Agreement”) in
such form or forms as the Committee shall determine.

9.   Option Price. The per share Option price for Options and for stock
appreciation rights granted under paragraph 18, and the per share grant price
for stock appreciation rights granted under paragraph 18A, as determined by the
Committee, shall be an amount not

Page 3

 



--------------------------------------------------------------------------------



 



    less than 100% of the fair market value of the stock on the date such
Options or stock appreciation rights are granted (or, if the Committee so
determines, in the case of any stock appreciation right granted under paragraph
18A upon the surrender of any outstanding Option, on the date of grant of such
Option). The fair market value of a share of stock on any date shall be the
average of the highest and lowest market prices of sales of the Common Stock on
that date, or on the next preceding trading day if such date was not a trading
day as reported on the New York Stock Exchange or as otherwise determined by the
Committee.   10.   Option Period. The term of each Option and stock appreciation
right shall be as determined by the Committee but in no event shall the term of
an Option or stock appreciation right exceed a period of ten (10) years from the
date of its grant. Each Option and stock appreciation right granted hereunder
may granted at any time on or after the effective date of the Plan, and prior to
its termination, provided that no Option or stock appreciation right may be
granted later than ten years after the date this Plan is adopted. The Committee
shall determine whether any Option or stock appreciation right shall become
exercisable in cumulative or non-cumulative installments or in full at any time.
An exercisable Stock Option or stock appreciation right, or portion thereof, may
be exercised in whole or in part only with respect to whole shares of Common
Stock.

11.   Maximum Value of Incentive Stock Options. The aggregate fair market value
(as defined in paragraph 9) of the Common Stock for which any Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan or any other plan of the Company or any subsidiary shall not
exceed $100,000. To the extent the fair market value of the shares of Common
Stock attributable to Incentive Stock Options first exercisable in any calendar
year exceeds $100,000, the excess portion of the Incentive Stock Options shall
be treated as nonqualified options.

12.   Transferability of Option or Stock Appreciation Right. No Option or stock
appreciation right granted hereunder shall be transferable other than options
specifically designated by the Compensation Committee as such and meeting the
following requirements of transfer:

  (a)   by will or by the laws of descent and distribution; or     (b)   in the
case of a nonqualified option:

  (i)   pursuant to a “Qualified Domestic Relations Order” as defined in Section
414(p) of the Internal Revenue Code; or     (ii)   to (A) his or her spouse,
children or grandchildren (“Immediate Family Members”), (B) a partnership in
which the only partners are the Participant’s Immediate Family Members, or (C) a
trust or trusts established solely for the benefit of one or more of the
Participant’s Immediate Family Members

Page 4

 



--------------------------------------------------------------------------------



 



      (collectively, the Permitted Transferees), provided that there may be no
consideration for any such transfer by a Participant

    Following transfer (if applicable), such Options and stock appreciation
rights shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that such Options and stock
appreciation rights may be exercised during the life of the Participant only by
the Participant or, if applicable, by the alternate payee designated under a
Qualified Domestic Relations Order or the Participant’s Permitted Transferees.  
13.   Exercise of Option; Deferral of Shares.       (a) The Committee shall
prescribe the manner in which a Participant may exercise an Option which is not
inconsistent with the provisions of this Plan. An Option may be exercised,
subject to limitations on its exercise contained in the Option Agreement and in
this Plan, in full, at any time, or in part, from time to time, only by
(A) written notice of intent to exercise the Option with respect to a specified
number of shares, and (B) by payment in full to the Company at the time of
exercise of the Option, of the option price of the shares being purchased.
Payment of the Option price may be made (i) in cash, (ii) if permitted by the
applicable Option Agreement, by tendering of shares of Common Stock equivalent
in fair market value (as defined in paragraph 9), or (iii) if permitted by the
applicable Option Agreement, partly in cash and partly in shares of Common
Stock. Common Stock may be tendered either by actual delivery of shares of
Common Stock or by attestation.       (b) The Committee may provide one or more
means to enable Participants and the Company to defer delivery of shares of
Common Stock deliverable upon exercise of an Option, on such terms and
conditions as the Committee may determine, including by way of example the
manner and timing of making a deferral election, the treatment of dividends paid
on shares of Common Stock during the deferral period and the permitted
distribution dates or events. No such deferral means may result in any increase
in the number of shares of Common Stock issuable hereunder other than as
contemplated by paragraph 4 or paragraph 19 hereof.   14.   Withholding. If
permitted by the applicable Option Agreement, a Participant may be permitted to
satisfy the Company s withholding tax requirements by electing (i) to have the
Company withhold shares of Common Stock of the Company, or (ii) to deliver to
the Company shares of Common Stock of the Company having a fair market value on
the date income is recognized on the exercise of a nonqualified option equal to
the minimum amount required to be withheld, or such greater amount as may be
requested by the Participant. The election shall be made in writing and
according to such rules and in such form as the Committee shall determine.      
Notwithstanding the foregoing, the election and satisfaction of any withholding
requirement through the withholding of Common Stock or the tender of shares of

Page 5

 



--------------------------------------------------------------------------------



 



    Company Stock may be made only at such times as are permitted, without
incurring liabilities, by Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, or such other securities laws, rules or regulations as may be
applicable.   15.   [intentionally omitted]   16.   [intentionally omitted]  
17.   Termination of Employment. (a) In the event a Participant’s employment
with the Company or any of its subsidiaries shall be terminated for any reason,
except early retirement or total and permanent disability, all rights to
exercise an Option or stock appreciation right shall terminate immediately.    
  (b) If the Participant should die while employed by the Company or any
subsidiary prior to the expiration of the term of the Option or stock
appreciation right, the Option or stock appreciation right may be exercised by
the person to whom it is transferred by will or by the applicable laws of
descent and distribution to the extent it could have been exercised by the
Participant had he lived, by giving notice as provided in paragraph 13, at any
time within twelve months after the date of death unless such Option or stock
appreciation right expires earlier under the terms of the Option Agreement.    
  (c) In the event of termination of employment with the Company due to early or
normal retirement, or due to total and permanent disability prior to the
expiration of the term of an Option or stock appreciation right, the Option or
stock appreciation right may be exercised by the Participant, to the extent it
could have been exercised had the Participant remained actively employed, at any
time within thirty-six months (except Incentive Stock Options which may be
exercised within three months) after the date of such early or normal retirement
or total permanent disability, as the case may be, unless such Option or stock
appreciation right expires earlier under the terms of the Option Agreement.
Provided, however, that for certain participants who are officers of the
corporation or who are selected by the Compensation Committee of the Board,
nonqualified options granted after July 27, 1999, may be exercised by the
Participant for five years of the Option or stock appreciation right in the
event of termination of employment with the Company due to early or normal
retirement, or due to total and permanent disability, prior to the expiration of
the term of the Option or stock appreciation right. For purposes hereof, a
Participant’s employment shall be deemed to have terminated due to (a) early or
normal retirement if such Participant is then eligible to receive early or
normal retirement benefits under the provisions of any of the Company’s or its
subsidiaries pension plans; or, in the absence of a pension plan, provided such
Participant retires with ten years of service and is at least 55 years old or
retires with five years of service and is at least 65 years old and (b) total
and permanent disability if he is permanently disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, as in effect from time to time.  
    For purposes of this Plan: (a) a transfer of an employee from the Company to
a 50% or more owned subsidiary, partnership, joint venture or other affiliate
(whether or not

Page 6

 



--------------------------------------------------------------------------------



 



    incorporated) or vice versa, or from one subsidiary, partnership, joint
venture or other affiliate to another or (b) a leave of absence duly authorized
in writing by the Company, provided the employee s right to re-employment is
guaranteed either by statute or by contract, shall not be deemed a termination
of employment under the Plan. Notwithstanding the foregoing, from and after a
Change of Control, as defined in paragraph 22, Options (other than Incentive
Stock Options granted prior to May 24, 1989) and stock appreciation rights shall
continue to be exercisable for three months after a Participant’s termination of
employment.   18.   Stock Appreciation Rights. Stock appreciation rights may be
granted in conjunction with all or part of any Option granted under the Plan.
Stock appreciation rights may be exercised by a Participant by surrendering the
related Option or applicable portion thereof. Upon such exercise and surrender,
the Participant shall be entitled to receive the economic value of such stock
appreciation rights determined in the manner prescribed in subparagraph (b) of
the Paragraph 18 and in the form prescribed in subparagraph (c) of this
Paragraph 18. Options which have been so surrendered, in whole or in part, shall
no longer be exercisable. Stock appreciation rights shall be subject to such
terms and conditions not inconsistent with other provisions of the Plan as shall
be determined by the Committee, which shall include the following:       (a)
Stock appreciation rights shall be exercisable or transferable at such time or
times and only to the extent that the Option to which they relate is exercisable
or transferable.       (b) Upon the exercise of stock appreciation rights, a
Participant shall be entitled to receive the economic value thereof, which value
shall be equal to the excess of the fair market value of one share of Common
Stock of the Company on the date of exercise over the Option price per share,
multiplied by the number of shares in respect of which the stock appreciation
rights shall have been exercised.       (c) The Committee shall have sole
discretion either (i) to determine the form in which payment of such economic
value will be made (i.e. cash, stock, or any combination thereof) or (ii) to
consent to or disapprove the election of the Participant to receive cash in full
or partial payment of such economic value.       (d) The exercise of stock
appreciation rights by a Participant pursuant to the Plan may be made only at
such times as are permitted by Rule 16b-3 of the Securities Exchange Act of
1934, without liabilities, or such other securities laws or rules as may be
applicable.       (e) Common Stock subject to the Option to which the stock
appreciation rights relate exceeds the exercise price of such Option.

18A.   Other Stock Appreciation Rights. Stock appreciation rights may also be
granted separate from any Option granted under the Plan to any Participant who
at the time of grant is not then an officer of the Company for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended (a “Section 16
Officer”). The Committee may also

Page 7

 



--------------------------------------------------------------------------------



 



    grant stock appreciation rights under this paragraph 18A to any person who
is not then a Section 16 Officer in connection with the surrender of any
outstanding Option granted under the Plan prior to September 22, 1993 (and the
surrender of any related stock appreciation rights granted under paragraph 18).
Such stock appreciation rights may be exercised by a Participant by written
notice of intent to exercise the stock appreciation rights delivered to the
Committee, which notice shall state the number of shares of stock in respect of
which the stock appreciation rights are being exercised. Upon such exercise, the
Participant shall be entitled to receive the economic value of such stock
appreciation rights determined in the manner described in subparagraph (b) of
this paragraph 18A and in the form prescribed in subparagraph (c) of this
paragraph 18A.       Stock appreciation rights shall be subject to terms and
conditions not inconsistent with other provisions of the Plan as shall be
determined by the Committee, which shall include the following:       (a) Stock
appreciation rights granted in connection with the surrender of an Option shall
be exercisable or transferable at such time or times and only to the extent that
the Option to which they related was exercisable or transferable. The Committee
shall have complete authority to determine the terms and conditions applicable
to other stock appreciation rights, including the periods applicable to such
rights, limitations on exercise and the number of shares of stock in respect to
which such stock appreciation rights are exercisable.       (b) Upon the
exercise of stock appreciation rights, a Participant shall be entitled to
receive the economic value thereof, which value shall be equal to the excess of
the fair market value of one share of Common Stock of the Company on the date of
exercise over the grant price per share, multiplied by the number of shares in
respect of which the stock appreciation rights shall have been exercised. Stock
appreciation rights which have been so exercised shall no longer be exercisable
in respect of such number of shares.       (c) The Committee shall have the sole
discretion either (i) to determine the form in which payment of such economic
value will be made (i.e., cash, stock, or any combination thereof) or (ii) to
consent to or disapprove the election of the Participant to receive cash in full
or partial payment of such economic value.(d) The exercise of stock appreciation
rights by a Participant pursuant to the Plan may be made only at such times as
are permitted by Rule 16b-3 of the Securities Exchange Act of 1934, without
liabilities, or such other securities laws or rules as may be applicable.(e)
Stock appreciation rights shall be exercisable only when the fair market value
of the Common Stock to which the stock appreciation rights relate exceeds the
grant price of such stock appreciation rights.   19.   Adjustment Provisions. In
the event of any change in the shares of the Common Stock of the Company by
reason of a declaration of a stock dividend (other than a stock dividend
declared in lieu of an ordinary cash dividend), spin-off, merger, consolidation
recapitalization, or split-up, combination or exchange of shares, or otherwise,
the aggregate number and class of shares available under this Plan, the number
and class of

Page 8

 



--------------------------------------------------------------------------------



 



    shares subject to each outstanding Option and stock appreciation right, the
option price for shares subject to each outstanding Option, and the option price
or grant price and economic value of any stock appreciation rights shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.   20.   Termination and Amendment of Plan. The Plan shall terminate
on September 22, 2002, unless sooner terminated as hereinafter provided. The
Board of Directors may at any time terminate the Plan, or amend the Plan as it
shall deem advisable including (without limiting the generality of the
foregoing) any amendments deemed by the Board of Directors to be necessary or
advisable to assure conformity of the Plan and any Incentive Stock Options
granted thereunder to the requirements of Section 422 of the Internal Revenue
Code as now or hereafter in effect and to assure conformity with any
requirements of other state and federal laws or regulations now or hereafter in
effect; provided, however, that the Board of Directors may not, without further
approval by the shareholders of the Company, make any modifications which, by
applicable law, require such approval. No termination or amendment of the Plan
may, without the consent of the Participant to whom any Option or stock
appreciation rights shall have been granted, adversely affect the rights of such
Participant under such Option or stock appreciation rights. The Board of
Directors may also, in its discretion, permit any Option or stock appreciation
right to be exercised prior to the earliest date fixed for exercise thereof
under the Option Agreement.   21.   Rights of a Shareholder. A Participant shall
have no rights as a shareholder with respect to shares covered by his or her
Option until the date of issuance of the stock certificate to the participant
and only after such shares are fully paid or with respect to stock appreciation
rights. No adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock is issued.   22.   Change of
Control. Notwithstanding the foregoing, upon Change of Control, all previously
granted Options and stock appreciation rights shall immediately become
exercisable to the full extent of the original grant. For purposes of this Plan,
a “Change of Control” means any of the following events:(i) the acquisition,
other than from the Company, by any individual, entity or group (within the
meaning of Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended from time to time) (the “Exchange Act”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Securities”), provided, however, that
any acquisition by (x) the Company of any of its subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries or (y) any corporation with respect to which, following such
acquisition, more than 60% of respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then

Page 9

 



--------------------------------------------------------------------------------



 



    beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Company Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, shall not
constitute a change in control of the Company; or (ii) individuals who, as of
May 24, 1989, constitute the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to May 24, 1989,
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or (iii) approval by the shareholders of the Company of a
reorganization, merger or consolidation (a “Business Combination”), in each
case, with respect to which all or substantially all of the of the individuals
and entities who were the respective beneficial owners of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
Business Combination do not, following such Business Combination, beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporations resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination or the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or (iv) (A) a complete
liquidation or dissolution of the company or a (B) sale or other disposition of
all or substantially all of the assets of the Company other than to a
corporation with respect to which, following such sale or disposition, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.   23.   Termination of Awards.
Notwithstanding the foregoing, upon a Change in Control, the Committee may in
its discretion, commencing at the time of a Change in Control and continuing for
a period of sixty days thereafter, cancel each outstanding Option or stock
appreciation right in exchange for a cash payment to the holder thereof in an
amount equal to the number of Options or stock appreciation rights that have not
been exercised multiplied by the excess of the fair market value per Share on
the date of the Change in

Page 10

 



--------------------------------------------------------------------------------



 



    Control (or, if the Change in Control is the result of a transaction or a
series of transactions described in paragraphs (i) or (ii) of the definition of
Change in Control and the Option or stock appreciation right is cancelled on the
date of the Change in Control, the highest price per Share paid in such
transaction or series of transactions on the date of the Change in Control) over
the exercise price of the Option or the grant price of the stock appreciation
right, as the case may be.   24.   Governing Law. The Plan, all awards
hereunder, and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Wisconsin and construed in
accordance therewith, to the extent not otherwise governed by the laws of the
United States.   25.   Unfunded Plan. This Plan shall be unfunded. No person
shall have any rights greater than those of a general creditor of the Company.

Page 11

 